Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

FIRST AMENDMENT TO LEASE

(Corporate 500 Centre)

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
the 31st day of July, 2012, by and between LONG RIDGE OFFICE PORTFOLIO, L.P., a
Delaware limited partnership (“Landlord”), and HORIZON PHARMA USA, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Standard Office Lease dated as
of August 2, 2011 (the “Lease”), whereby Tenant leases certain office space
located in that certain building located and addressed at 520 Lake Cook Road,
Deerfield, Illinois 60015 (the “Building”).

B. By this First Amendment, Landlord and Tenant desire that Tenant lease
additional space within the Building, and to otherwise modify the Lease as
provided herein.

C. Unless otherwise defined herein, capitalized terms shall have the meanings
given such terms in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

1. Existing Premises. Landlord and Tenant hereby acknowledge that Tenant
currently leases from Landlord that certain office space in the Building
containing 21,182 rentable square feet located on the fifth (5th) floor of the
Building and known as Suites 520 and 550 (collectively the “Existing Premises”).

2. Expansion Space. That certain space located on the third (3rd) floor of the
Building known as Suite 350, as outlined on the floor plan attached hereto as
EXHIBIT A, shall be referred to herein as the “Expansion Space.” Landlord and
Tenant hereby stipulate that the Expansion Space contains 4,926 rentable square
feet. Tenant shall commence to pay charges with regard to the Expansion Space
effective as of February 1, 2013 (“Expansion Commencement Date”). The addition
of the Expansion Space to the Existing Premises shall, effective as of the
Expansion Commencement Date, increase the number of rentable square feet leased
by Tenant in the Building to a total of 26,108 rentable square feet. Effective
as of the Expansion Commencement Date, all references to the “Premises” shall
mean and refer to the Existing Premises as expanded by the Expansion Space.

3. Expansion Space Term. The Term for Tenant’s lease of the Expansion Space
(“Expansion Space Term”) shall commence on the Expansion Commencement Date and
shall expire co-terminous with Tenant’s lease of the Existing Premises on
June 30, 2018 (the “Expiration Date”). Tenant shall have the right to extend the
Expansion Space Term beyond the Expiration Date under the terms and conditions
set forth in Section 31 of the Lease and Section 10 below.

4. Basic Rental. Notwithstanding anything to the contrary in the Lease, during
the Expansion Space Term, Tenant shall pay, in accordance with the applicable
provisions of the Lease and this Section 4, monthly installments of Monthly
Basic Rental for the Expansion Space as follows:

 

1



--------------------------------------------------------------------------------

Lease Period

   Monthly Basic Rental    Annual Basic Rental per
Rentable Square Foot

February 1, 2013 - February 28, 2013

   $7,183.75    $17.50

*March 1, 2013 - March 31, 2013

   *$7,183.75    *$17.50

April 1, 2013 - November 30, 2013

   $7,183.75    $17.50

*December 1, 2013 - December 31, 2013

   *$7,183.75    *$17.50

January 1, 2014 - November 30, 2014

   $7,389.00    $18.00

*December 1, 2014 - December 31, 2014

   *$7,389.00    *$18.00

January 1, 2015 - November 30, 2015

   $7,594.25    $18.50

*December 1, 2015 - December 31, 2015

   *$7,594.25    *$18.50

January 1, 2016 - November 30, 2016

   $7,799.50    $19.00

*December 1, 2016 - December 31, 2016

   *$7,799.50    *$19.00

January 1, 2017 - November 30, 2017

   $8,004.75    $19.50

*December 1, 2017 - December 31, 2017

   *$8,210.00    *$20.00

January 1, 2018 - June 30, 2018

   $8,210.00    $20.00

 

* Subject to the terms of Section 5 below, Tenant’s obligation to pay Monthly
Basic Rental and Tenant’s Proportionate Share of Direct Costs for the Expansion
Space shall be conditionally abated with respect to each of the full calendar
months of March 2013, December 2013, December 2014, December 2015, December 2016
and December 2017.

5. Conditional Abatement of Basic Rental and Direct Costs. Notwithstanding
anything to the contrary contained in either the Lease or this First Amendment,
provided that Tenant faithfully performs all of the terms and conditions of the
Lease, as hereby amended, through the date Monthly Basic Rental and Tenant’s
Proportionate Share of Direct Costs would otherwise become due for the Expansion
Space, Landlord hereby agrees to fully abate Tenant’s obligation to pay Monthly
Basic Rental and Tenant’s Proportionate Share of Direct Costs for the Expansion
Space for each of the full calendar months of March 2013, December
2013, December 2014, December 2015, December 2016 and December 2017. During such
abatement periods, Tenant shall remain responsible for the payment of all of its
other monetary obligations under the Lease, as hereby amended. However, in the
event of a default by Tenant under the terms of the Lease, as hereby amended, at
any subsequent time during the Expansion Space Term which results in early
termination pursuant to the provisions of Section 20 of the Lease, then as a
part of the recovery set forth in Section 20 of the Lease, Landlord shall be
entitled to the recovery of any Monthly Basic Rental and Tenant’s Proportionate
Share of Direct Costs that were previously abated under the provisions of this
Section 5.

6. Tenant’s Proportionate Share for the Expansion Space. Notwithstanding
anything to the contrary in the Lease, during the Expansion Space Term, Tenant’s
Proportionate Share for the Expansion Space shall be 0.74%.

7. Improvements to the Expansion Space. Upon full execution of this First
Amendment by Landlord and Tenant, Tenant shall cause certain work to be
performed in the Expansion Space pursuant to the Tenant Work Letter attached
hereto as EXHIBIT B, using Building-standard quantities and materials (the
“Improvements”). Tenant hereby agrees that the construction of the Improvements
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Basic Rental payable pursuant to this First Amendment.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant’s business arising
from the construction of the Improvements, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Expansion Space resulting from the construction of the Improvements
or for any inconvenience or annoyance occasioned by the construction of the
Improvements. Except as specifically set forth in this First Amendment, Tenant
hereby agrees to accept the Expansion Space in its “as-is” condition and Tenant
hereby acknowledges that Landlord shall not be obligated to provide or pay for
any improvement work or services related to the improvement of the Expansion
Space. Tenant also acknowledges that Landlord has made no representation or
warranty regarding the condition of the Expansion Space.

8. Letter of Credit. Landlord and Tenant hereby acknowledge that Landlord is
currently holding a Letter of Credit on file in the amount of $[…***…].
Concurrently with Tenant’s execution of

 

 

***Confidential Treatment Requested

2



--------------------------------------------------------------------------------

this First Amendment, Tenant shall increase the existing Letter of Credit by
$[…***…] such that the existing Letter of Credit on file shall equal $[…***…].
Landlord shall continue to hold such Letter of Credit in accordance with the
applicable terms and conditions of Section 4 of the Lease.

9. Parking. Effective as of the Expansion Commencement Date and continuing
throughout the Expansion Space Term, Tenant shall rent a total of seven
(7) unreserved parking passes for use in the Building’s underground parking
facility. Tenant’s rental and use of such additional parking passes shall be in
accordance with, and subject to, all provisions of Section 23 of the Lease, and
at the prevailing rate charged from time to time.

10. Option to Extend. Tenant’s existing option rights shall remain in full force
and effect, pursuant to the terms and conditions of Section 31 of the Lease;
provided however, the Option shall apply to the entirety of the Existing
Premises and the Expansion Space.

11. Brokers. Each party represents and warrants to the other that no broker,
agent or finder, other than Steve Kling and Chris Cummins of Colliers
International on behalf of Landlord and Joe Learner of Studley on behalf of
Tenant (collectively, the “Brokers”), negotiated or was instrumental in
negotiating or consummating this First Amendment. Each party further agrees to
defend, indemnify and hold harmless the other party from and against any claim
for commission or finder’s fee by any entity, other than the Brokers, who claims
or alleges that they were retained or engaged by or at the request of such party
in connection with this First Amendment.

12. WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF THE LEASE (AS
AMENDED BY THIS FIRST AMENDMENT), FOR DAMAGES FOR ANY BREACH UNDER THE LEASE (AS
AMENDED BY THIS FIRST AMENDMENT), OR OTHERWISE FOR ENFORCEMENT OF ANY RIGHT OR
REMEDY UNDER THE LEASE (AS AMENDED BY THIS FIRST AMENDMENT).

13. No Further Modification. Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall apply during the Expansion Space
Term and shall remain unmodified and in full force and effect. Effective as of
the date hereof, all references to the “Lease” shall refer to the Lease as
amended by this First Amendment.

(Signatures appear on the following page.)

 

 

***Confidential Treatment Requested

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”             LONG RIDGE OFFICE PORTFOLIO, L.P.,     a Delaware limited
partnership     By:   M.F. FUNDING, INC.,       a Delaware corporation      
Its:    General Partner       By:  

/s/ Joaquin de Monet

  8-7-12       Its:  

Joaquin de Monet

          Vice President  

 

“TENANT”     HORIZON PHARMA USA, INC.,     a Delaware corporation     By:  

/s/ Timothy P. Walbert

      Print Name:  

Timothy P. Walbert

      Title:  

Chairman, President & CEO

      By:  

/s/ Jeffrey W. Sherman

      Print Name:  

Jeffrey W. Sherman, M.D., FACP

      Title:  

Chief Medical Officer, Exec. VP

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A - Outline of Expansion Space

 

 

 

 

 

 

 

 

Exhibit A-1



--------------------------------------------------------------------------------

LOGO [g398658img1.jpg]



--------------------------------------------------------------------------------

EXHIBIT B - Tenant Work Letter

This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the Expansion Space. This Tenant Work
Letter is essentially organized chronologically and addresses the issues of the
renovation of the Expansion Space, in sequence, as such issues will arise.

 

1. LANDLORD’S INITIAL CONSTRUCTION IN THE EXPANSION SPACE

Landlord has constructed, at its sole cost and expense, the base, shell and core
(i) of the Expansion Space, and (ii) of the floor of the Building on which the
Expansion Space is located (collectively, the “Base, Shell and Core”). Tenant
has inspected and hereby approves the condition of the Expansion Space and Base,
Shell and Core, and agrees that, subject to construction of the Improvements,
the Expansion Space and the Base, Shell and Core shall be delivered to Tenant in
its current “as-is” condition. The improvements to be initially installed in the
Expansion Space shall be designed and constructed pursuant to this Tenant Work
Letter. Any costs of initial design and construction of any improvements to the
Expansion Space shall be an “Improvement Allowance Item”, as that term is
defined in Section 2B of this Tenant Work Letter.

 

2. IMPROVEMENTS

A. Improvement Allowance. Beginning August 1, 2012, Tenant shall be entitled to
a one-time improvement allowance (the “Improvement Allowance”) in the amount of
$142,854.00 for the costs relating to the initial design and construction of
Tenant’s improvements which are permanently affixed to the Expansion Space (the
“Improvements”). In no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter in a total amount which exceeds the
Improvement Allowance.

B. Improvement Allowance Items. Except as otherwise set forth in this Tenant
Work Letter, the Improvement Allowance shall be disbursed by Landlord (each of
which disbursements shall be made pursuant to Landlord’s disbursement process)
for costs related to the construction of the Improvements and for the following
items and costs (collectively, the “Improvement Allowance Items”): (i) payment
of the fees of the “Architect” and the “Engineers,” as those terms are defined
in Section 3 of this Tenant Work Letter, and payment of the fees incurred by,
and the cost of documents and materials supplied by, Landlord and Landlord’s
consultants in connection with the preparation and review of the “Construction
Drawings,” as that term is defined in Section 3 of this Tenant Work Letter;
(ii) the cost of permits and license fees relating to construction of the
Improvements; (iii) the cost of any changes in the Base, Shell and Core required
by the Construction Drawings; (iv) the cost of any changes to the Construction
Drawings or Improvements required by applicable building codes (the “Code”);
(v) the “Landlord Coordination Fee”, which fee shall be equal to five percent
(5%) of the Improvement Allowance and any Over-Allowance Amount; (vi) the cost
of construction of the Improvements, including, without limitation, testing and
inspection costs and trash removal costs, and contractors’ fees and general
conditions; (vii) sales and use taxes; and (viii) all other costs to be expended
by Tenant and reasonably approved Landlord in connection with the construction
of the Improvements. However, in no event shall more than three and 50/100
Dollars ($3.50) per usable square foot of the Improvement Allowance be used for
the aggregate cost of items described in (i) and (ii) above; any additional
amount incurred as a result of (i) and (ii) above shall be paid for by Tenant as
part of the Over-Allowance Amount.

C. Application toward FF&E and/or Basic Rental. Notwithstanding the foregoing,
Tenant shall have the right to apply up to $49,260.00 of the Improvement
Allowance toward costs associated with the purchase and/or installation of
furniture, fixtures and equipment (“FF&E”) within the Expansion Space beginning
August 1, 2012. Further, Tenant shall have the additional right to apply any
unused portion of the Improvement Allowance, if any, toward its Basic Rental
obligation for the Expansion Space beginning January 1, 2015; provided, however,
Tenant shall be required to provide Landlord with written notice of its election
to utilize any portions of the Improvement Allowance toward any costs other than
for the Improvements, with such notice including copies of paid invoices for
furniture, fixtures and equipment in the event Tenant elects to use any portion
of the Improvement Allowance in that manner. In no event shall Tenant be
entitled to any credit for any unused portion of the Improvement Allowance not
applied (toward Improvements, FF&E or Basic Rental) by June 30, 2015.

D. Disbursement of the Improvement Allowance. Landlord shall disburse the
Improvement Allowance in interim progress disbursements (“Progress
Disbursement”), and one (1) final disbursement (“Final Disbursement”), within
thirty (30) days after Tenant submits complete written disbursement requests, as
further described below. Landlord may issue checks to fund the Improvement
Allowance jointly or separately to Tenant, its general contractor, and any other
of “Tenant’s Agents” (as defined in Section 4A below). Without limiting the
generality of the provisions below, Landlord may withhold payments of the
Improvement Allowance pending inspection of the Improvements theretofore
performed

 

Exhibit B-1



--------------------------------------------------------------------------------

to determine that the applicable portions of the Improvements were properly
performed in accordance with this Tenant Work Letter and the Approved Working
Drawings, and that no substandard work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant’s use
of such other tenant’s leased premises in the Building; provided, such
inspections shall not be deemed a warranty by Landlord that such conditions do
not exist nor a waiver of Landlord’s rights if such conditions exist and were
not reported during such inspection.

 

  (a) Progress Disbursements. Each Progress Disbursement shall be paid based on
the percentage value of the Improvements theretofore completed (“Completed Work
Percentage”), less ten percent (10%) retention (“Retention”) to be deferred to
the Final Disbursement. Tenant shall not request any Progress Payments more
often than monthly. In each Progress Disbursement Request, Tenant shall:
(i) state the Completed Work Percentage as of the date of such Progress
Disbursement Request (which may include any material actually delivered to the
Expansion Space as of such date), and show the subtraction of the Retention
required herein, (ii) set forth the total estimated cost of the Improvements,
and the computation of the Progress Disbursement, (iii) attach a general
contractor application for payment on AIA G702 and G703 forms (or such modified
version and/or a “sworn statement” or “affidavit of payment” in such form as
Landlord may require consistent with Illinois laws and customs to protect
against mechanics’ and other liens), respecting the portion of the Improvements
covered by such Progress Disbursement Request, duly executed and certified under
oath (or sworn under penalty of perjury and notarized as Landlord may require
consistent with Illinois laws) by the general contractor and all subcontractors,
and which shall include execution and certification by the Architect that all
Improvements for which payment is requested have been properly completed in
accordance with the Approved Working Drawings, and shall show the names of all
parties furnishing material and labor and the amount previously paid and due or
to become due to each of them, and shall include invoices and other reasonable
supporting documentation, and (iv) include partial lien releases (which may, at
Landlord’s sole option, be conditional as to the amount of the current payment
requested, but shall in any event be unconditional releases as to prior
amounts), by the general contractor and all subcontractors, suppliers,
materialmen and persons who have provided any labor, services, material,
fixtures, apparatus or machinery (collectively, “Subcontractors”), in such form
as Landlord may require consistent with Illinois laws, respecting the portion of
the Improvements covered by such Progress Disbursement Request.

 

  (b) Final Disbursement Request. Tenant’s Final Disbursement Request shall
specify that it is the “Final Disbursement Request,” and shall include: (i) an
“Architect’s Certificate of Substantial Completion” on the current AIA form, and
an Architect’s certificate for final payment, (ii) a general contractor
application for payment on AIA G702 and G703 forms (or such modified version
and/or such form of “sworn statement” or “affidavit of payment” as Landlord may
require consistent with Illinois laws to protect against mechanics’ and other
liens), duly executed and certified under oath (or sworn under penalty of
perjury and notarized as Landlord may require consistent with Illinois laws) by
the contractor and all Subcontractors, and which shall include execution and
certification by the Architect, as further described above respecting Progress
Disbursement Requests, (iii) copies of all invoices for the Improvements not
previously provided, (iv) a copy of the permanent certificate of occupancy for
the Expansion Space (if required by law, or otherwise such evidence or
government inspections and approvals as may be customary), and (v) final,
complete, unconditional lien releases by the general contractor and all
Subcontractors in such form as Landlord may require consistent with Illinois
laws, and (vi) such other evidence as Landlord may reasonably require that the
costs of the Improvements have been paid and that no architect’s, engineer’s
mechanic’s, materialmen’s or other liens have been or may be filed against the
Building or Expansion Space arising out of the design or performance of such
Improvements. Notwithstanding anything to the contrary contained herein, to the
extent substantial completion has occurred, but any so-called punch-list items
or other items remain to be performed, Landlord may defer paying the Final
Disbursement or such portion thereof as Landlord may determine, until all such
items are fully completed.

 

  (c)

Other Terms. Landlord shall only be obligated to make disbursements from the
Improvement Allowance to the extent costs are incurred by Tenant for Improvement
Allowance Items. Except for furniture, fixtures and equipment

 

Exhibit B-2



--------------------------------------------------------------------------------

purchased under Section 2.C above, all Improvement Allowance Items for which the
Improvement Allowance has been made available shall be deemed Landlord’s
property under the terms of this First Amendment.

 

3. CONSTRUCTION DRAWINGS

A. Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner approved by Landlord (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3. Tenant shall
also retain the engineering consultants approved by Landlord (the “Engineers”)
to prepare all plans and engineering working drawings relating to the
structural, mechanical, electrical, plumbing, HVAC and life safety work of the
Improvements. The Architect and the Engineers are collectively referred to
herein as the “Design Professionals”. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.” All Construction Drawings shall comply with the drawing
format and specifications as reasonably determined by Landlord, and shall be
subject to Landlord’s reasonable approval. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings. Approval of the Construction Drawings by Landlord is not
a representation that the drawings are in compliance with the requirements of
governing authorities, and it shall be Tenant’s responsibility to meet and
comply with all federal, state, and local code requirements. Landlord’s approval
of the “Contract” (as defined in Section 4B(a) below), and Landlord’s
designations, lists, recommendations or approvals concerning Design
Professionals and Tenant’s Agents, shall not be deemed a warranty as to the
quality or adequacy thereof or of the Construction Drawings or the Improvements,
or the design thereof, or of compliance with laws, codes and other legal
requirements.

B. Approved Working Drawings. Landlord shall approve (or disapprove) working
drawings prepared by the Architect within five (5) days after Landlord receives
the final working drawings (the “Approved Working Drawings”). Tenant shall
submit the same to the applicable governmental agencies and diligently pursue
its receipt of all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Expansion Space and that
obtaining the same shall be Tenant’s responsibility; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld.

 

4. CONSTRUCTION OF THE IMPROVEMENTS

A. Contractor and Tenant’s Agents. The contractor which shall construct the
Improvements shall be retained by and contract directly with Tenant and shall be
a contractor reasonably approved by Landlord. The contractor selected may be
referred to herein as the “Contractor”. All subcontractors, laborers,
materialmen, and suppliers used by Tenant (such subcontractors, laborers,
materialmen, and suppliers, and the Contractor to be known collectively as
“Tenant’s Agents”) must be approved in writing by Landlord, which approval shall
not be unreasonably withheld or delayed. If Landlord does not approve any of
Tenant’s proposed subcontractors, laborers, materialmen or suppliers, Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord’s written approval.

 

  B. Construction of Improvements by Tenant’s Agency.

 

  (a)

Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval with regard to
proper insurance and licensing requirements and any other provisions which may
adversely affect Landlord or Landlord’s interest in the Building, and which
approval shall not be unreasonably withheld or delayed by more than five
(5) business days after Landlord’s receipt of the Contract. Prior to the
commencement of the construction of the Improvements, and after Tenant has
accepted all bids for the Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred in connection with the design and construction of the Improvements
to

 

Exhibit B-3



--------------------------------------------------------------------------------

  be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the amount of the Contract (the “Final Costs”). Prior to the
commencement of construction of the Improvements, Tenant shall supply Landlord
with an amount (the “Over-Allowance Amount”) equal to the difference between the
amount of the Final Costs and the amount of the Improvement Allowance (less any
portion thereof already disbursed by Landlord, or in the process of being
disbursed by Landlord, on or before the commencement of construction of the
Improvements). The Over-Allowance Amount shall be disbursed by Landlord prior to
the disbursement of any of the then remaining portion of the Improvement
Allowance, and such disbursement shall be pursuant to the same procedure as the
Improvement Allowance. In the event that, after the Final Costs have been
delivered by Tenant to Landlord, the costs relating to the design and
construction of the Improvements shall change, any additional costs necessary to
such design and construction in excess of the Final Costs, shall be paid by
Tenant to Landlord immediately as an addition to the Over-Allowance Amount or at
Landlord’s option, Tenant shall make payments for such additional costs out of
its own funds, but Tenant shall continue to provide Landlord with the documents
described in Section 2D(a) (i), (ii), (iii) and (iv) of this Tenant Work Letter,
above, for Landlord’s approval, prior to Tenant paying such costs.

 

  (b) Tenant’s Agents.

 

  (i) Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agent’s construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in strict
accordance with the Approved Working Drawings; (ii) Tenant’s Agents shall submit
schedules of all work relating to the Improvements to Contractor and Contractor
shall, within five (5) business days of receipt thereof, inform Tenant’s Agents
of any changes which are necessary thereto, and Tenant’s Agents shall adhere to
such corrected schedule; and (iii) Tenant shall abide by all rules made by
Landlord’s Project manager with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this
Tenant Work Letter, including, without limitation, the construction of the
Improvements.

 

  (ii) Indemnity and Waiver. Tenant’s indemnity of Landlord and waiver of claims
against Landlord as set forth in the Lease shall also apply, to the extent not
prohibited by applicable Illinois laws, with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant’s Agents, or anyone directly or indirectly employed
by any of them, or in connection with Tenant’s non-payment of any amount arising
out of the Improvements and/or Tenant’s disapproval of all or any portion of any
request for payment. Such indemnity by Tenant, as set forth in the Lease, shall
also apply, to the extent not prohibited by applicable Illinois laws, with
respect to any and all costs, losses, damages, injuries and liabilities related
in any way to Landlord’s performance of any ministerial acts reasonably
necessary (i) to permit Tenant to complete the Improvements, and (ii) to enable
Tenant to obtain any building permit or certificate of occupancy for the
Expansion Space.

 

  (iii)

Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee to
Tenant and for the benefit of Landlord that the portion of the Improvements for
which it is responsible shall be free from any defects in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof. Each of Tenant’s Agents shall be responsible for the replacement or
repair, without additional charge, of all work done or furnished in accordance
with its contract that shall become defective within one (1) year after the
later to occur of (i) completion of the work performed by such contractor or
subcontractors and (ii) the Expansion Commencement Date. The correction of such
work shall include, without additional charge, all additional expenses and
damages incurred in connection with such removal or replacement of all or any
part of the Improvements, and/or the Building and/or common areas that may be
damaged or disturbed thereby. All such warranties or guarantees as to materials
or workmanship of or with respect to the

 

Exhibit B-4



--------------------------------------------------------------------------------

  Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to give to Landlord any assignment
or other assurances which may be necessary to effect such right of direct
enforcement.

 

  (1) Lien-Free Basis. Tenant’s Contractor and the other Tenant’s Agents and the
Design Professionals shall perform all work and services on a lien-free basis.
If a lien is filed or recorded against the Building due to, or in any way
associated with, the design, engineering or construction of the Improvements,
Tenant agrees to have such lien released of record by recording a lien release
bond or otherwise (in a manner and form approved by Landlord) within five
(5) days of Landlord’s notice to Tenant regarding same. If Tenant fails to cause
the release of such lien within such five (5) day period to Landlord’s
satisfaction, Landlord may cause the removal of such lien from Landlord’s title
or require a deposit by Tenant as provided under Article 10 (Liens) of the
Lease, and Tenant agrees to repay Landlord for all costs and expenses incurred
by Landlord to release the lien (including, but not limited to, the payment of
the amount stated in the lien, any filing, processing, recording and attorneys’
fees) within ten (10) days of Landlord’s request therefor, and such amount shall
be considered Additional Rent due under the Lease. If Tenant fails to pay
Landlord as aforesaid, such failure shall be deemed an uncured noticed material
default under the Lease, and Landlord may pursue any remedy provided for under
the Lease, at law or in equity. Under no circumstances shall Landlord’s approval
or payment of a Progress Disbursement, Final Disbursement or any other amount,
be deemed a waiver of Tenant’s obligations or Landlord’s rights respecting
liens.

 

  (iv) Insurance Requirements.

 

  (1) General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry commercial general liability insurance, including property damage,
all with limits, in form and with companies as are required to be carried by
Tenant as set forth in the Lease.

 

  (2) Special Coverages. Tenant shall carry “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of the Improvements, and
such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to the Lease, as
amended by this First Amendment, during construction and immediately upon
completion thereof. Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord
including, but not limited to, the requirement that all of Tenant’s Agents shall
carry excess liability and Products and Completed Operating Coverage insurance,
each in amounts not less than $500,000 for each incident, $1,000,000 in
aggregate, and in form and with companies as are required to be carried by
Tenant as set forth in the Lease.

 

  (c)

General Terms. Certificates for all insurance carried pursuant to this Section
4B(c) shall be delivered to Landlord before the commencement of construction of
the Improvements and before the Contractor’s equipment is moved onto the site.
All such policies of insurance must contain a provision that the company writing
said policy will give Landlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. In the event that the Improvements are damaged by any cause
during the course of the construction thereof, Tenant shall immediately repair
the same at Tenant’s sole cost and expense. Tenant’s Agents shall maintain all
of the foregoing insurance coverage in force until the Improvements are fully
completed and accepted by Landlord, except for any Products and Completed

 

Exhibit B-5



--------------------------------------------------------------------------------

  Operation Coverage insurance required by Landlord, which is to be maintained
for ten (10) years following completion of the work and acceptance by Landlord
and Tenant. All policies carried under this Section 4B(c) shall insure Landlord
and Tenant, as their interests may appear, as well as Contractor and Tenant’s
Agents. All insurance maintained by Tenant’s Agents shall preclude subrogation
or contribution claims by the insurer against anyone insured thereunder, to the
extent not prohibited under applicable Illinois laws. Such insurance shall
provide that it is primary insurance as respects the Landlord and that any other
insurance maintained by Landlord is excess and noncontributing with the
insurance required hereunder. The requirements for the foregoing insurance shall
not derogate from the provisions for indemnification of Landlord by Tenant under
Section 4B(b)(ii) of this Tenant Work Letter.

 

  (d) Governmental Compliance. The Improvements shall comply in all respects
with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) material and equipment manufacturer’s specifications for the
Building and for materials and equipment to be installed as part of the
Improvements.

 

  (e) Inspection by Landlord. Landlord shall have the right to inspect the
Improvements at all times, provided however, that Landlord’s failure to inspect
the Improvements shall in no event constitute a waiver of any of Landlord’s
rights hereunder nor shall Landlord’s inspection of the Improvements constitute
Landlord’s approval of the same. Should Landlord disapprove any portion of the
Improvements, Landlord shall notify Tenant in writing of such disapproval and
shall specify the items disapproved. Any defects or deviations in, and/or
disapproval by Landlord of, the Improvements shall be rectified by Tenant at no
expense to Landlord, provided however, that in the event Landlord determines
that a defect or deviation exists or disapproves of any matter in connection
with any portion of the Improvements and such defect, deviation or matter might
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning or life-safety systems of the Building, the structure or
exterior appearance of the Building or any other tenant’s use of such other
tenant’s leased premises, Landlord may take such action as Landlord deems
necessary, at Tenant’s expense and without incurring any liability on Landlord’s
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord’s satisfaction.

 

  (f) Meetings. Commencing upon the execution of this First Amendment, Tenant
and Landlord shall hold meetings as required at a reasonable time with the
Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Improvements, which meetings
shall be held at a location designated by Landlord, and Landlord and/or its
agents shall receive prior notice of, and shall have the right to attend, all
such meetings, and, upon Landlord’s request, certain of Tenant’s Agents shall
attend such meetings. One such meeting each month shall include the review of
Contractor’s current request for payment.

C. Copy of “As Built” Plans. At the conclusion of construction, (i) Tenant shall
cause the Architect and Contractor (A) to update the Approved Working Drawings
as necessary to reflect all changes made to the Approved Working Drawings during
the course of construction, (B) to certify to the best of their knowledge that
the “record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of the Lease, and (C) to deliver to
Landlord two (2) sets of copies of such as-built drawings within ninety
(90) days following substantial completion of the Improvements, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Expansion Space.

 

5. MISCELLANEOUS

A. Tenant’s Representative. Tenant has designated Rob Metz as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

 

Exhibit B-6



--------------------------------------------------------------------------------

B. Landlord’s Representative. Prior to commencement of construction of
Improvements, Landlord shall designate a representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

C. Time of the Essence. Time is of the essence with respect to Tenant’s
obligations under this Tenant Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.

D. Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default as described in the Lease or this
Tenant Work Letter has occurred at any time, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Expansion Space (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Expansion Space caused by such work stoppage), and
(ii) all other obligations of Landlord under the terms of this Tenant Work
Letter shall be forgiven until such time as such default is cured pursuant to
the terms of the Lease (in which case, Tenant shall be responsible for any delay
in the substantial completion of the Expansion Space caused by such inaction by
Landlord).

E. Construction Defects. Landlord shall have no responsibility for the
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Improvements that may appear during or after the
completion thereof whether the same shall affect the Improvements in particular
or any parts of the Expansion Space in general. Tenant shall indemnify, defend,
hold harmless and reimburse Landlord for any liabilities, costs or expenses
incurred by Landlord by reason of any defect in any portion of the Improvements
constructed by Tenant or Tenant’s contractor or subcontractors, or by reason of
inadequate cleanup following completion of the Improvements.

F. Coordination of Labor. All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by any other
tenant or its contractors with respect to any portion of the Building.

G. HVAC Systems. Tenant agrees to be entirely responsible for the maintenance or
the balancing of any heating, ventilating or air conditioning system installed
by Tenant and/or maintenance of the electrical or plumbing work installed by
Tenant and/or for maintenance of lighting fixtures, partitions, doors, hardware
or any other installations made by Tenant.

 

Exhibit B-7